lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2316 DisCip|inary DoCket No. 3

Petitioner : No. 108 DB 2016
v. : Attorney Registration No. 208273
l\/|lCHAEL JOSEPH VlSCUSO, : (Delaware County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 27th day of April, 2017, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted, and l\/|ichael Joseph Viscuso is
suspended on consent from the Bar of this Commonwealth for a period of one year and
one day, retroactive to November 9, 2016. He shall comply with all the provisions of

Pa.R.D.E. 217.